Citation Nr: 1454995	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-40 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for orchialgia, to include as secondary to the service-connected disability of surgical scar at right inguinal area.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1956 to March 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for orchialgia, to include as secondary to a surgical scar at the right inguinal area.

The Veteran testified at an October 2014 hearing held before the undersigned Veterans Law Judge via videoconference from the RO.  A transcript of the hearing is of record.

In May 2006, the Veteran was granted service connection for a surgical scar relating to a right inguinal hernia, with an evaluation of 0 percent effective May 16, 2005.

Record statements of the Veteran have properly been construed as making out a claim for entitlement to service connection for orchialgia (pain in testis) on both a direct and secondary basis.  See, e.g., Veteran's September 2006 notice of disagreement; Veteran's December 2006 statement; Veteran's May 2008 statement ("Reopen a claim for residuals of hernia surgery (painful, tender scar) . . . . Underlying pain and tenderness is the contention.").  The Veteran contends that he has suffered pain and severe tenderness in his right testicle as a result of an injury during basic training and surgery during service for an undescended testicle.  See September 2006 notice of disagreement.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is remanded to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In May 1956, the Veteran was inducted into service with notation of an undescended right testicle located within the inguinal cavity.  See May 1956 induction examination report.  In November 1957, having been diagnosed with cryptorchism, the Veteran underwent orchiopexy surgery.  The Veteran also hurt himself in the groin area during basic training and claims to have experienced continual pain from that injury and following his surgery in the fall of 1957.  See, e.g., Veteran's June 2005 statement in support of claim.  Upon separation from service, a scar in the right inguinal area was noted.  See January 1958 separation examination report.

In June 2008, the Veteran was diagnosed with chronic orchialgia.  See June 2008 private treatment record.  The physician noted the Veteran's history of trauma to the right testicle while in the Army and the persistent testicle pain he experienced since that injury.  No nexus opinion was given as to whether the Veteran's orchialgia is related to military service.  A sonogram requested by the physician indicated an epididymal cyst or a tunica albuginea cyst on the right testicle.  The Veteran's report that the irregularity dated from his military service was noted.  See June 2008 radiologist's report.

The Veteran was afforded a VA medical examination in June 2008.  Upon review of the claims folder, the examiner summarized the Veteran's 1957 orchioplasty by which the right testicle was operated on through a right inguinal incision and brought down into the scrotum.  Further notation was made of the Veteran's report of testicle pain and tenderness, as well as a lump in his right testicle since the surgery.  The examiner diagnosed the Veteran as having "persistence of pain and orchialgia" and "chronic orchialgia secondary to this procedure [orchioplasty ] with pain in the right testicle that has been persistent since that time."  A general reference to the private treatment records of June 2008, which documented the Veteran's stated history, and the examiner's review of the Veteran's claims file were noted as the rationale for the examiner's opinion.

In October 2008, the Veteran was afforded a VA medical examination by the same physician who had examined the Veteran in June 2008.  The examiner noted the Veteran's report of a history of pain and tenderness in the right testicle and the Veteran's claim that the pain and tenderness are secondary to the surgical scar at the right inguinal area.  The examiner diagnosed the Veteran as having orchialgia of the right testicle.  The right testicle's enlargement and tenderness to palpation was noted.  Upon further review of the file, the examiner provided a negative nexus opinion, determining that the mass in the right testicle and the orchialgia in the right testicle are not related to the Veteran's surgery in November 1957.  The examiner's rationale was that the Veteran did not complain of pain in the right testicle until June 2008 and made no complaint during examinations in 1958, 1997, 1998, and 2005.  The examiner also interpreted the sonograms of June 2008 and October 2008 as showing the Veteran's testicular pain to be caused by an epididymal cyst unrelated to the Veteran's in-service surgery.

In October 2014, a disability benefits questionnaire completed by a private physician diagnosed the Veteran as having right orchialgia and noted the presence of an epididymal cyst and tenderness in the globus major and cord of the right testicle.  The report contains no opinion as to whether the condition is connected to service.

The Veteran testified at the October 2014 hearing that a cyst was not present before his in-service surgery and that he believes the "cyst" is in fact an object negligently left inside his body during surgery.  He also stated that his testicular pain has been constantly present following the surgery.

When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This means that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Seftl v. Nicholson, 21 Vet. App. 120, 124 (2007).
 
The Board finds the October 2008 VA examination report to be inadequate for evaluating the Veteran's service connection claim.  Specifically, the report does not explain how the epididymal cyst causes the Veteran's pain and tenderness symptoms.  The report also lacks a rationale for excluding the Veteran's injury and surgery during service as the cause of the cyst itself.  In addition, while the report states that the mass and the pain are not related to the Veteran's surgery, the report does not address whether they are related to the Veteran's service-connected scar.  Moreover, the report does not adequately discuss or evaluate the Veteran's assertions that he hurt himself in the groin area during basic training and continued to have groin pain following his surgery in the fall of 1957.  See, e.g., Veteran's June 2005 statement in support of claim.  

For these reasons, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Forward the Veteran's claims folder to the examiner who conducted the October 2008 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested again to review the claims folder in order to render opinions as to the following:

a. whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's current orchialgia is related to his military service, to include his surgery and/or his pain in the groin due to an injury during training.

b.  whether it is at least as likely as not that the Veteran's epididymal cyst was due to the surgery in service. 

c.  whether it is at least as likely as not that the Veteran's orchialgia is caused, or aggravated by, his service-connected scar. 

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's orchialgia found prior to the aggravation; and (2) the increased manifestations that, in the examiner's opinion, are proximately due to the scar.

In reviewing the claims folder, the examiner should evaluate all lay statements of the Veteran, in particular his statement regarding the pain he has experienced in his right testicle as a result of basic training and his contemporaneous report of pain in 1957 upon being discharged from the hospital.  See, e.g., Veteran's September 2010 Form 9 appeal to the Board, and his October 2014 hearing testimony (uploaded to Virtual VA on November 5, 2014).

The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Note that the absence of documentation in the service treatment records cannot alone serve as the basis of a negative opinion. Rather, the Veteran's credible lay statements must be considered as evidence.

2. After completing the requested action and any additional notification and/or development warranted, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

